Yanderburgh, J.
The denial upon information and belief as to the sale and delivery of the goods in question was not a nullity, and raised an issue while it was suffered to remain in the pleading. Smalley v. Isaacson, 40 Minn. 452, (42 N. W. Rep. 352.)
Upon a motion to strike it out, or to require the pleading to be amended, it might appear that the defendant’s liability arose upon an implied contract for goods furnished to an agent, or at defendant’s place of business, under circumstances showing that the denial in the answer in the form adopted was consistent with good faith on *526the defendant’s part. At any rate, until stricken out, it could not be disregarded.
(Opinion published 52 N. W. Rep. 140.)
The court therefore erred in holding that the pleadings admitted the quantity of the goods furnished, and that the only issue was that of the value thereof. For this error there must be a new trial. Other assignments need not be noticed.
Judgment reversed, without costs in this court.